DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan (US 2014/0175782).
Sloan discloses:
a fuel system frame (110) configured to receive the fuel tank (¶ 0023); 
a first bracket (800) coupled to the fuel system frame and comprising a first and a second support wing (left and right sides of 824), each of the first support wing and the second support wing having a top surface and a bottom surface (see 8E-G); and 

▪ Regarding claim 28: The coupling of the first support wing and the second support wing of the first bracket to the vertical supports of the second bracket allow the fuel system to be mounted to the vehicle frame rail without fasteners securing the first bracket to the second bracket (See Fig. 8E-F).
▪ Regarding claim 29: The first vertical support and the second vertical support each include a transverse motion limiter (870) that projects vertically from the respective top surfaces of the first vertical support and the second vertical support to constrain transverse relative movement between the first bracket and the second bracket (See Fig. 8F).
▪ Regarding claim 30: The fuel system frame comprises a frame rail connection portion (See Fig. 8E-F, including back plate 852) and a tank end support portion (see Fig. 8G, see also ¶0070), the frame rail connection portion extending along a longitudinal direction from a first end to a second end (see Figs. 8E-F illustrating longitudinal extension of frame rail connection portion), the tank end support portion extending laterally from the second end of the frame rail connection portion (see Fig. 8A) and comprising a support surface configured to support a boss of the fuel tank (curved surface 802).
.

Claims 21, 22, 24, 28, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grater (US 20100065597)
a fuel system frame configured to receive the fuel tank (Fig. 1); 
a first bracket coupled to the fuel system frame and comprising a first support wing and a second support wing (forward and rear ends of 14, see ¶ 0023), each of the first support wing and the second support wing having a top surface and a bottom surface (top and bottom curved surfaces of wings.  See Figs. 4,5); and 
a second bracket having a first portion (11) configured to mate with the first bracket and a second portion (see Figs. 4, 5) configured to connect to a vehicle frame rail (3), the first portion including a first and a second vertical support having a top surface configured to be coupled to the bottom surface of the second support wing (Fig. 5 illustrates that the area of the curved portion has vertical supports extending upward from the curved base).
▪ Regarding claim 22:
The first bracket further comprises a body including a central flange (3) and a bracket mounting base (at 38) including a first side configured to be secured to the fuel system frame, wherein the central flange extends away from a second side of the bracket mounting base opposite the first side (see Fig. 2), and wherein the central flange has a 
▪ Regarding claim 24 and 35: 
The first support wing and the second support wing each include one or more flanges (see Fig. 2,  flanges extend about bolt ends) extending upward and away from the respective top surface, the one or more flanges configured to enhance stiffness of the respective first support wing and the second support wing.
▪ Regarding claim 28 and 37: 
The coupling of the first support wing and the second support wing of the first bracket to the vertical supports of the second bracket allow the fuel system to be mounted to the vehicle frame rail without fasteners securing the first bracket to the second bracket (see Figs. 4, 5).
▪ Regarding claim 29 and 39: 
The first vertical support and the second vertical support each include a transverse motion limiter (outer portion of 11, adjacent the curved base) that projects vertically from the respective top surfaces of the first vertical support and the second vertical support to constrain transverse relative movement between the first bracket and the second bracket.
▪ Regarding claim 31 and 40:
wherein the first bracket and the second bracket support a rearward portion of the fuel system frame, and wherein the fuel system further comprises a third bracket and a fourth bracket configured to support a forward portion of the fuel system frame (see Figs. 2-3 Illustrating two sets of brackets).

Grater also discloses: a first bracket coupled to the fuel system frame and comprising a body (see Fig. 2)
the internal space receiving a portion of the body of the first bracket, the first vertical support coupled to the first support wing, and the second vertical support coupled to the second support wing when the first bracket and the second bracket are mated (see Figs. 4-5).
▪ Regarding claim 33: 
The central flange has a first side configured to be coupled to the first support wing and a second side configured to be coupled to the second support wing (see Fig. 2).

Claims 32, 33, 35, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman (US 2017/0101003)
a fuel system frame configured to receive a fuel tank (14); 
a first bracket (Fig. 2AB) coupled to the fuel system frame and comprising a body, a first and a second support wing extending in opposite directions (opposing sides of 198); and
a second bracket having an internal space (158) defined by a first vertical support and a second vertical support, the internal space receiving a portion of the body of the first bracket (see Fig. 4AB), the first and the second vertical support (154) coupled to the second support wing when the first bracket and the second bracket are mated (coupled to support wings via 162).


The body of the first bracket includes a central flange (46) and the central flange is received by the internal space of the second bracket when the first bracket and the second bracket are mated (Figs. 4AB), and wherein the central flange has a first side configured to be coupled to the first support wing and a second side configured to be coupled to the second support wing (coupled to first and second ring via 210).
▪ Regarding claim 38:
The first vertical support and the second vertical support each include a transverse motion limiter (180) that projects vertically from respective top surfaces of the first vertical support and the second vertical support to constrain transverse relative movement between the first bracket and the second bracket.
▪ Regarding claim 39: 
The fuel system frame comprises a frame rail connection portion (connected to 18) and a tank end support portion (connected to 70), the frame rail connection portion extending along a longitudinal direction from a first end to a second end, the tank end support portion extending laterally from the second end of the frame rail connection portion and comprising a support surface configured to support a boss of the fuel tank (see Fig. 6C).
▪ Regarding claim 40:
The first bracket and the second bracket support a rearward portion of the fuel system frame, and wherein the fuel system further comprises a third bracket and a fourth bracket configured to support a forward portion of the fuel system frame (Fig. 1A illustrates a forward and rearward bracket set).
Allowable Subject Matter
Claims 23, 25-27, 34, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
March 22, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611